        Case 6:06-cr-60011-AA    Document 274     Filed 12/18/19    Page 1 of 2




                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                          DEC 18 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   19-30290

                Plaintiff-Appellant,             D.C. No. 6:06-cr-60011-AA-1
                                                 District of Oregon,
 v.                                              Eugene

JOSEPH DIBEE,                                    ORDER

                Defendant-Appellee.

Before: THOMAS, Chief Judge, BERZON and BRESS, Circuit Judges.

      This is an appeal from the district court’s order releasing appellee pending

trial. We have jurisdiction pursuant to 18 U.S.C. § 3145(c) and 28 U.S.C. § 1291.

The Court has reviewed appellant’s Rule 9(a) memorandum and appellee’s motion

before the district court and finds further briefing unnecessary.

      The district court granted appellee’s motion for pre-trial release, finding that

the government had failed to meet “its clear and convincing burden.” However,

the government argued that appellee should be detained as a flight risk, and the

lower, preponderance of the evidence, standard applies to that ground. See United

States v. Motamedi, 767 F.2d 1403, 1406-07 (9th Cir. 1985). Additionally, the

district court failed to recognize that a rebuttable presumption in favor of detention

applies to this case. See 18 U.S.C. § 3142(e)(3)(C); see also United States v. Hir,

517 F.3d 1081, 1086 (9th Cir. 2008). Finally, the district court failed to make

KWH19-/MOATT
         Case 6:06-cr-60011-AA     Document 274     Filed 12/18/19   Page 2 of 2




sufficient findings regarding appellee’s potential flight risk or danger to allow

meaningful appellate review. See United States v. Wheeler, 795 F.2d 839, 841 (9th

Cir. 1986) (order).

        In light of these errors, we vacate the district court’s order releasing appellee

and remand with instructions for the district court to reconsider appellee’s motion

consistent with this order.

        Appellant’s emergency motion (Docket Entry No. 3) for a stay of the district

court’s order releasing appellee is granted. The district court shall order appellee

detained while it reconsiders appellee’s motion for release.

        Appellant’s motion to expedite the case (Docket Entry No. 4) is denied as

moot.

        The mandate shall issue forthwith.

        VACATED and REMANDED.




KWH19-/MOATT                                 2                                     19-30290
